TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 28, 2022



                                      NO. 03-21-00067-CV


                                 The City of Austin, Appellant

                                                 v.

                                    Irene Quinlan, Appellee




        APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES GOODWIN, TRIANA, KELLY
          AFFIRMED IN PART, REVERSED AND RENDERED IN PART—
                      OPINION BY JUSTICE TRIANA
        CONCURRING AND DISSENTING OPINION BY JUSTICE GOODWIN


This is an appeal from the order signed by the trial court on January 20, 2021. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

portion of the order as to Quinlan’s claims relating to the City’s alleged negligent

implementation of its policy regarding the maintenance of the premises. Therefore, the Court

affirms the portion of the trial court’s order with respect to those claims. The Court further holds

that there was reversible error in the portion of the order as to Quinlan’s claims relating to the

design of the premises and her claims relating to the alleged “joint enterprise” between the City

and Guero’s. Therefore, the court reverses the portion of the trial court’s order with respect to

those claims and renders judgment dismissing those claims against the City. Each party shall

pay the costs of appeal incurred by that party, both in this Court and in the court below.